April 13, 2005


Mr. Anthony Icenogle
DeLeon Boggins & Icenogle, P.C.
221 West 6th Street, Suite 1050
Austin, TX 78701


Mr. Gerald L. Shiely
Thornton Summers Biechlin Dunham & Brown
10100 Reunion Place, Suite 200
San Antonio, TX 78216

Mr. James Sowder
Thompson Coe Cousins & Irons, LLP
700 N. Pearl Street, 25th Floor
Dallas, TX 75201-2832


Mr. Paul K. Nesbitt
Kelly Sutter & Kendrick
3050 Post Oak Blvd., Suite 200
Houston, TX 77056-6570


Mr. Scott Coleman Skelton
Zeleskey Cornelius Hallmark Roper & Hicks
P.O. Box 1728
Lufkin, TX 75902-1728


Ms. Veronica Carmona Czuchna
Jordan & Carmona, P.C.
1801 S. Mopac Expressway, Suite 220
Austin, TX 78746-7576


Mr. Ethan L. Shaw
Moore Landrey L.L.P.
390 Park Street, Suite 500
Beaumont, TX 77701


Mr. Keith T. Gilbert
Gilbert & Maxwell
P.O. Box 1984
Houston, TX 77251


Mr. Brett T. Reynolds
Blakely & Reynolds
1250 Northeast Loop 410, Suite 420
San Antonio, TX 78209


Mr. James H. Hunter Jr.
Royston Rayzor Vickery & Williams, L.L.P.
P.O. Box 3509
Brownsville, TX 78523-3509


Mr. Kevin T. Crocker
Jackson Walker, LLP
901 Main Street, Suite 6000
Dallas, TX 75202


Mr. Robert B. Wellenberger
Thompson Coe Cousins & Irons, L.L.P.
700 N. Pearl Street, 25th Floor
Dallas, TX 75201-2832




Mr. Wade Caven Crosnoe
Thompson Coe Cousins & Irons, L.L.P.
701 Brazos, Suite 1600
Austin, TX 78701


Mr. Ernesto Gamez Jr.
Law Offices of Ernesto Gamez, Jr.
777 E. Harrison
Brownsville, TX 78520


Mr. James A. Holmes
Wellborn Houston Adkison Mann Sadler & Hill, L.L.P.
P.O. Box 1109
Henderson, TX 75653-1109


Mr. R. Stephen Woodfin
Law Ofice of Stephen Woodfin
1012 Houston St.
Kilgore, TX 75662

RE:   Case Number:  04-0765
      Court of Appeals Number:  13-02-00278-CV
      Trial Court Number:  2001-12-5152-A

Style:      AIG NATIONAL INSURANCE COMPANY, ET AL.
      v.
      EAST SIDE SURGERY CENTER, INC., ET AL.

Dear Counsel:

      The Supreme Court of Texas today abated the petition for review  filed
in the above-referenced case.  The case is removed from the  Court's  active
docket until June 15, 2005, by  which  time  the  parties  must  file  their
status report or motion to dismiss.  See enclosed abatement order.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |